Citation Nr: 1212825	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-43 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to nonservice-connected disability pension benefits, including special monthly pension based on the need for aid and attendance. 

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for erectile dysfunction.  

7.  Entitlement to service connection for a disability manifested by vision impairment.

8.  Whether new and material evidence has been received with respect to a claim of service connection for a back disability.

9.  Whether new and material evidence has been received with respect to a claim of service connection for a skin rash and dermatitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) as a member of the Army National Guard from July 1957 to December 1957 and active duty service from April 1958 to April 1962 with the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  A Board hearing before the undersigned was held in February 2012.  The hearing transcript has been associated with the claims file.

At the Board hearing, the Veteran submitted additional evidence pertaining to his service along with a waiver of RO consideration.  Nevertheless, in light of the need to remand for further development, the RO will have an opportunity to review this evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking nonservice-connected pension benefits, including special monthly pension based on the need for aid and attendance.  The law authorizes the payment of nonservice-connected disability pension to a Veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).   In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R.  §§ 3.1, 3.6 (2011).   The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). "Active military, naval, and air service" includes active duty. "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b). "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

The Board notes that the periods of war for VA pension purposes are defined under the provisions of 38 C.F.R. § 3.2.  The periods of war include the Korean conflict from June 27, 1950, through January 31, 1955, inclusive; the Vietnam era, for the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases; and the Persian Gulf War, from August 2, 1990, through a date to be prescribed by Presidential proclamation or law.

In the instant case, the RO has denied the Veteran's claim as it has not been shown that he had active duty service during a period of war under VA regulations.   However, at the Board hearing, the Veteran submitted additional evidence showing that he was a member of the Air Force National Guard of Massachusetts from June 1964 to October 1965.  The Veteran asserts that he had active duty service during this time, including service in Vietnam.  In light of this new evidence, the Board finds that the claim must be returned to the RO for verification of any additional active duty service during this time period with the National Personnel Records Center (NPRC).   

Additionally, in his February 2009 notice of disagreement, the Veteran stated: "I wish to appeal your decision regarding my claim.  This claim is for both pension and compensation..." (emphasis added).  However, a statement of the case has only been issued as to the pension claim.  As such, he is owed a statement of the case on the remaining issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the NPRC to determine whether the Veteran had active duty service while a member of the Air Force National Guard from June 1964 to October 1965, including any service in Vietnam.  A copy of the Veteran's NGB Form 22 should accompany the request.  All requests and responses should be included in the claims file.  

2.  Thereafter, the pension claim should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

3.  The RO must also take the appropriate steps to issue the Veteran a statement of the case addressing the issues of entitlement to service connection for diabetes mellitus type II, hearing loss, tinnitus, PTSD, erectile dysfunction, and a disability manifested by vision impairment, as well as on the issue of whether new and material evidence has been received regarding low back and skin claims.  The SOC must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in these matters. Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) any or all of these issues, the RO should undertake any further development indicated and then readjudicate the claim(s) in light of the entire evidentiary record by issuing a supplemental statement of the case (SSOC), if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

				 		(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

